DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-22 are rejected in the Instant Application.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/22/2020, 9/25/2020, 4/12/2021, 7/23/2021, 9/28/2021, 10/19/2021, 1/25/2022, 2/28/2022, 6/17/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim(s) 1-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to observation and evaluation without significantly more. Claim 1 is representative and recites “collecting network usage data from a residential router” and “processing, by a machine learning algorithm, the network usage data to classify a user device connected to the residential network as being operated by a guest of the residential space.” This is an observation followed by an evaluation. This judicial exception is not integrated into a practical application because the evaluation of how to provide access to a guest is conventionally performed in the mind of the residential user, and the claim merely uses conventional machine learning to “do it on a computer.” The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional feature of outputting the classification for performing one or more related actions is insignificant post-solution activity. The dependent claims do not change the above analysis.
Examiner does seek to further analyze a particular class of claims which deal with controlling usage, see Claims 7-11. These claims at least purport to affect the functioning of a computer environment by, e.g., setting usage policies. However, neither the claims nor the specification identify a particular solution that would an improved access policy. Rather, the system appears to use machine learning to simply apply conventional access policies (e.g., preventing a given device from accessing the network). “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.” See MPEP 2106.05(a). Here, the claim embraces all policies so long as they are thought up by machine learning rather than human learning. That is not a particular solution to a problem. Consequently, the claims do not improve a computer and therefore do not constitute a practical application.
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson (US Pub. 2018/0183684) in view of DeAngelis (US Pub. 2019/0363943).
With respect to Claim 1, Jacobson teaches a non-transitory computer readable medium storing computer code executable by a processor to perform a method comprising: (Fig. 5, paras. 71-73; processor connected to memory and storage device such as hard disk device or optical disk device.)
collecting network usage data (paras. 23-26, 33; traffic data collector collects traffic data including bandwidth usage for each device on a network.)
from a residential network router operating in a residential space; (Fig. 1, paras. 17-18; router or gateway (110) allows devices (116) to connect to local networks (104). Local networks include home networks.)
processing, by a machine learning algorithm, (paras. 29-33; traffic data is used to train a device prioritization module.)
the network usage data to classify a user device connected to the residential network router as being operated by a guest of the residential space; (Classification as a guest device will be taught later. para. 28; system may determine device type based on traffic from the device. Para. 34; device type may be used to set relative priority of a device. To the extent that the machine learning in Jacobson is not explicitly used for device type classification it would have been obvious to one of ordinary skill prior to the effective filing date to apply the machine learning technique in Jacobson to the device type derivation (para. 52) in order to allow the system to improve device type classification by adaptively modifying the classification algorithm.)
and outputting the classification for performing one or more related actions. (paras. 39-43; system classifies a device as a device type and assigns priority values for traffic based on the device type.)
But Jacobson does not explicitly teach a user device operated by a guest of the residential space.
DeAngelis, however, does teach as being operated by a guest of the residential space; (para. 22-23, 45-46; system collects data on devices to determine whether they are native or guest devices for a given network and to link devices to particular users. Paras. 23, 32; system binds a user to a device.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Jacobson with the determination as to whether devices are being operated by guests in order to generate settings specific to each user’s needs. (DeAngelis, para. 43)

With respect to Claim 2, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and Jacobson also teaches wherein the network usage data is data indicating instances of usage of a network by users within the residential space. (para. 26, 33, 57; system determines bandwidth usage for a device is highest during business hours of a workday, which suggests that each individual instance is tracked.)

With respect to Claim 3, modified Jacobson teaches the non-transitory computer readable medium of claim 2, and Jacobson also teaches wherein for each of the instances of usage, the network usage data includes at least one of a time of the instance of usage, a duration of the instance of usage, an amount of the instance of usage, a user device associated with the instance of usage, or a user account associated with the instance of usage. (para. 26, 33, 57; system determines bandwidth usage for a device is highest during business hours of a workday, which suggests the time, amount of usage and device is tracked. See also DeAngelis, para. 40; time a device has been silent, which is duration. Para. 46; device seen regularly on a weekday or seen only for long visits, which is time, duration and amount of instance of usage. Para. 23; system uses user accounts to track digital presence.)

With respect to Claim 4, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and Jacobson also teaches wherein the network usage data is collected in real-time. (para. 23; traffic data collector. Since traffic is transitory the data is collected in real-time. See also para. 67; time-delay for automatically adjusting the prioritization scheme, which suggests the analysis is done in real-time. See also DeAngelis, para. 34; constant monitoring of the network.)

With respect to Claim 5, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and Jacobson also teaches further comprising: storing the network usage data. (para. 76; storage of user data. para. 26, 33, 57; data collected by traffic collector can span months. System determines which times of the week are high usage, both of which suggest the storage of data for significant periods of time. See also DeAngelis, para. 44; historical data, which means the data was saved.)

With respect to Claim 6, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and Jacobson also teaches further comprising: presenting a user interface for receiving manual input defining one or more policies for managing usage of the residential network router by one or more guests; (para. 85; graphical user interface. paras. 39-43; system classifies a device as a device type and assigns priority values for traffic based on the device type.)
and receiving, via the user interface, the manual input. (para. 38; system receives feedback on policies.)

With respect to Claim 7, modified Jacobson teaches the non-transitory computer readable medium of claim 6, and Jacobson also teaches wherein the machine learning algorithm is trained, using the manual input, to infer decisions for managing usage of the residential network router by guests of the residential space. (para. 38; feedback is used for re-training model.)

With respect to Claim 8, modified Jacobson teaches the non-transitory computer readable medium of claim 7, and Jacobson also teaches wherein the classification is input to the machine learning algorithm to processes the classification (paras. 29-33; traffic data is used to train a device prioritization module. para. 28; system may determine device type based on traffic from the device.)
and the network usage data to infer decisions for managing usage of the residential network router by the guest of the residential space. (Para. 34; device type may be used to set relative priority of a device.)

With respect to Claim 9, modified Jacobson teaches the non-transitory computer readable medium of claim 8, and DeAngelis also teaches wherein the decisions include allowing the usage of the residential network router by the guest of the residential space. (para. 54; device performs access control. It would have been obvious to one of ordinary skill prior to the effective filing date to perform access control for guest devices in order to prevent guests from accessing the network at all and using any bandwidth.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 10, modified Jacobson teaches the non-transitory computer readable medium of claim 8, and Jacobson also teaches wherein the decisions include prioritizing the usage of the residential network router by the guest of the residential space with respect to usage of the residential network router by residents of the residential space. (Para. 34; device type may be used to set relative priority of a device. See also DeAngelis, para. 22-23, 45-46; system collects data on devices to determine whether they are native or guest devices for a given network and to link devices to particular users. Paras. 23, 32; system binds a user to a device.)

With respect to Claim 11, modified Jacobson teaches the non-transitory computer readable medium of claim 8, and Jacobson also teaches wherein the decisions include prioritizing the usage of the residential network router by residents of the residential space with respect to usage of the residential network router by other residents of the residential space or guests of the residential space. (Para. 34; device type may be used to set relative priority of a device. See also DeAngelis, para. 22-23, 45-46; system collects data on devices to determine whether they are native or guest devices for a given network and to link devices to particular users. Paras. 23, 32; system binds a user to a device.)

With respect to Claim 12, modified Jacobson teaches the non-transitory computer readable medium of claim 8, and Jacobson also teaches wherein the decisions are output to a guest management application for managing usage of the residential network router by the guest of the residential space. (Para. 34; device type may be used to set relative priority of a device. See also DeAngelis, para. 22-23, 45-46; system collects data on devices to determine whether they are native or guest devices for a given network and to link devices to particular users. Paras. 23, 32; system binds a user to a device.)

With respect to Claim 13, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and Jacobson also teaches wherein the classification is output to a user interface for notifying a resident (para. 85; graphical user interface.)
of the residential space of the guest operating the user device connected to the residential network router. (Examiner initially asserts that this is both intended use and nonfunctional descriptive material. Regardless, Examiner cites para. 26, 33, 57; system determines bandwidth usage for a device)

With respect to Claim 14, modified Jacobson teaches the non-transitory computer readable medium of claim 13, and DeAngelis also teaches wherein the notification indicates that the user device is unassigned to a particular user. (Examiner asserts that the content of messages to humans is nonfunctional descriptive material. Regardless, Examiner cites paras. 23, 32-33; user may input bindings or bindings may be matched based on device usage, which suggests that there is a period of time where the device is unassigned to a particular user.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 15, modified Jacobson teaches the non-transitory computer readable medium of claim 14, and DeAngelis also teaches wherein the notification allows the resident to define the guest and assign the user device to the defined guest. (paras. 23, 32-33; user may input bindings.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 16, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and DeAngelis also teaches wherein the machine learning algorithm further processes the network usage data to classify at least one additional user device connected to the residential network router as being operated by a resident of the residential space. (para. 22-23, 45-46; system collects data on devices to determine whether they are native or guest devices for a given network and to link devices to particular users.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 18, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and DeAngelis also teaches wherein the machine learning algorithm further processes the network usage data to classify at least one additional user device connected to the residential network router as being operated by an approved guest of the residential space. (para. 22-23, 45-46; system collects data on devices to determine whether they are native or guest devices for a given network and to link devices to particular users. paras. 23, 32-33; user may input bindings, which suggests they are an approved guest.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 19, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and Jacobson also teaches wherein the collecting, processing, and outputting are performed by a cloud processing system in communication with the residential network router via a network. (A cloud processing service will be taught later. Fig. 1, paras. 17, 23-24; automated traffic prioritization system sits outside of local network and may collect data from multiple networks.)
And DeAngelis also teaches a cloud processing system (para. 32; cloud-based service.)
The same motivation to combine as the independent claim applies here.

With respect to Claim 20, modified Jacobson teaches the non-transitory computer readable medium of claim 1, and Jacobson also teaches wherein the collecting, processing, and outputting are performed by the residential network router. (Fig. 1, paras. 17, 23-24; automated traffic prioritization system sits outside of local network and may collect data from multiple networks. Para. 17; local router. It would have been obvious to one of ordinary skill prior to the effective filing date to have the router process information solely for the network in order to keep the information private, see Jacobson, para. 24.)

With respect to Claim 21, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 22, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Jacobson also teaches a system, comprising: a non-transitory memory storing instructions; and one or more processors in communication with the non-transitory memory that execute the instructions to perform a method comprising: (Fig. 5, paras. 71-73; processor connected to memory and storage device such as hard disk device or optical disk device.)


Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobson (US Pub. 2018/0183684) in view of DeAngelis (US Pub. 2019/0363943), and further in view of Emmanuel (US Pub. 2018/0102032).
With respect to Claim 17, modified Jacobson teaches the non-transitory computer readable medium of claim 1, but does not explicitly teach wherein the machine learning algorithm further processes the network usage data to classify at least one additional user device connected to the residential network router as being operated by a suspected intruder to the residential space.
Emmanuel, however, does teach wherein the machine learning algorithm further processes the network usage data to classify at least one additional user device connected to the residential network router as being operated by a suspected intruder to the residential space. (Examiner asserts that DeAngelis teaches this limitation because DeAngelis can track a new presence, see para. 45. In other words, a classification of a new guest is also a classification of a suspected intruder. Regardless, and purely because DeAngelis does not use the term “intruder,” Examiner cites Emmanuel, paras. 51-57, 74, 78; system can determine which devices are devices belonging to guests and which devices are devices belonging to intruders.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Jacobson with the determination as to a suspected intruder in order to protect against home intrusions. (Emmanuel, para. 3)


Alternate Grounds
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jacobson (US Pub. 2018/0183684) in view of DeAngelis (US Pub. 2019/0363943), and further in view of Emmanuel (US Pub. 2018/0102032).
With respect to Claim 18, as an alternate ground of rejection, under this ground modified Jacobson teaches the non-transitory computer readable medium of claim 1, but does not explicitly teach wherein the machine learning algorithm further processes the network usage data to classify at least one additional user device connected to the residential network router as being operated by an approved guest of the residential space. 
Emmanuel, however, does teach wherein the machine learning algorithm further processes the network usage data to classify at least one additional user device connected to the residential network router as being operated by an approved guest of the residential space. (paras. 51-57, 74, 78; system can determine which devices are devices belonging to guests and which devices are devices belonging to intruders.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the method of Jacobson with the determination as to a suspected intruder in order to protect against home intrusions. (Emmanuel, para. 3)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449